785 F.2d 307
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BEULAH W. BOOKER, Plaintiff-Appellant,v.LOCAL 696 UAW AND SILAS FANNON, PRESIDENT, Defendants-Appellees.
85-3567
United States Court of Appeals, Sixth Circuit.
1/15/86

ORDER
BEFORE:  JONES and NELSON, Circuit Judges; and PECK, Senior Circuit Judge.


1
Plaintiff appeals from a judgment dismissing her action alleging breach of the duty of fair representation by her union under Section 301 of the Labor Management Relations Act, 29 U.S.C. Sec. 185.  The appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
On appeal plaintiff contends 1) that the district court erred in granting summary judgment for defendants; 2) that the district court erred in refusing to remand her case to state court for a ruling on her motion for default judgment; 3) that plaintiff's case was improperly removed to federal court in that it was originally removed to the United States District Court for the Southern District of Ohio, Eastern Division, and later transferred to the Western Division; and 4) that in dismissing plaintiff's action the district court deprived the plaintiff of equal protection under the law.


3
We have thoroughly considered plaintiff's contentions and find them to be without merit.


4
Therefore, it is ORDERED that the judgment below be affirmed for the reasons stated by the district court in its opinions of April 15, 1985, and June 25, 1985.